MEMORANDUM **
Gilberto Jasso-Rios appeals his sentence imposed following his guilty plea to being found in the United States after illegal reentry in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.
Appellant’s challenges to the sufficiency of his subsequent reinstated removal and stipulated removal orders are precluded by United States v. Luna-Madellaga, 315 F.3d 1224, 1226 (9th Cir.2003); see also Morales-Izquierdo v. Gonzales, 477 F.3d 691, 704-05 (9th Cir.2007) (en banc).
With respect to proof of the date of removal, irrespective of whether we follow the standard articulated in United States v. Castillo-Rivera, 244 F.3d 1020 (9th Cir. 2001), or that in United States v. Covian-Sandoval, 462 F.3d 1090 (9th Cir.2006), cert. denied, — U.S. —, 127 S.Ct. 1866, 167 L.Ed.2d 355 (2007), the district court did not commit plain error. Under Castillo-Rivera, the proceedings did not involve error because “the fact that the removal was subsequent to the prior conviction [need not] be proved to a jury.” United States v. Lopez, 469 F.3d 1241, 1248 (9th Cir.2006). Alternatively, pursuant to Covian-Sandoval, any error did not affect the appellant’s “substantial rights” because the appellant did not contest that he was actually physically removed on the relevant dates. See 462 F.3d at 1098-99. In any event, the certified administrative records established beyond a reasonable doubt that the appellant was physically removed numerous times after his felony conviction. United States v. Zepeda-Martinez, 470 F.3d 909, 913 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.